Examiner’s Amendment

An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given by Gregory Boger.

Claim 57 is amended as follows:
A non-transitory computer-readable medium storing computer executable code,
comprising code to:
receive, from a base station, an indication of resources in time and frequency allocated for Non-Orthogonal Multiple Access (NOMA) communication with the base station, wherein the
indication of resources comprises a set of NOMA resource units (NA-RUs), wherein the set of
NA-RUs are mapped to a time frequency resource grid with respect to a synchronization signal
block (SSB) based on at least one of a center frequency of an NA-RU or a number of physical
resource blocks (PRBs) within each NA-RU in the set of NA-RUs, wherein the indication of
resources is based on a mapping index for the set of NA-RUs mapped to a time frequency
resource grid and indexed in a sequential order, wherein the mapping index maps at least one of
the set of NA-RUs to the time frequency resource grid; and
transmit uplink NOMA communication to the base station based on the indication of
resources received from the base station.


Claim 76 is amended as follows
A non-transitory computer-readable medium storing computer executable code,
comprising code to:
transmit, to a User Equipment (UE), an indication of resources in time and frequency
allocated for Non-Orthogonal Multiple Access (NOMA) communication with the UE, wherein the
indication of resources comprises a set of NOMA resource units (NA-RUs), wherein the set of
NA-RUs are mapped to a time frequency resource grid with respect to a synchronization signal
block (SSB) based on at least one of a center frequency of an NA-RU or a number of physical
resource blocks (PRBs) within each NA-RU in the set of NA-RUs, wherein the indication of
resources is based on a mapping index for the set of NA-RUs mapped to a time frequency
resource grid and indexed in a sequential order, wherein the mapping index maps at least one of
the set of NA-RUs to the time frequency resource grid; and
receive uplink NOMA communication from the UE based on the indication of resources
transmitted to the UE.

Claims 19-38 and 77-118 are cancelled.


Reasons for Allowance

Claims 1-2, 5-11, 14-18, 39-40, 43-49, 52-59, 62-68 and 71-76 are allowed.
Claims 3-4, 12-13, 19-38, 41-42, 50-51, 60-61, 69-70 and 77-118 are cancelled.
The allowance is granted based on the Supplemental amendment, dated 8/26/2021, which appears on the record, as well as the above Examiner’s Amendment for claims 57 and 76. The 
Regarding independent claims 1, 10, 39, 48, 57, 58, 67 and 76, the best prior art of record fails to teach or render obvious, alone or in combination, “wherein the set of NA-RUs are mapped to a time frequency resource grid with respect to a synchronization signal block (SSB) based on at least one of a center frequency of an NA-RU or a number of physical resource blocks (PRBs) within each NA-RU in the set of NA-RUs, wherein the indication of resources is based on a mapping index for the set of NA-RUs mapped to a time frequency resource grid and indexed in a sequential order, wherein the mapping index maps at least one of the set of NA-RUs to the time frequency resource grid” in combination with other limitations set forth in the respective claims.
Therefore independent claims 1, 10, 39, 48, 57, 58, 67 and 76 are considered non-obvious. Since the dependent claims depend from the independent claims, directly or indirectly, they are deemed to be non-obvious as well.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 7:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
9/12/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477